Case 1:20-cv-08497-AT Document 30 Filed 05/27/21 Page 1of1

 

 

USDC SDNY
UNITED STATES DISTRICT COURT DOCUMENT
SOUTHERN DISTRICT OF NEW YORK ELEC TRONICALLY FILED
PHARO GAIA FUND, LTD., PHARO MACRO DOC #: __
FUND, LTD., and PHARO TRADING FUND, DATE FILED: _5/27/2021
LTD.

Plaintiffs,

-against- 20 Civ. 8497 (AT)

THE BOLIVARIAN REPUBLIC OF ORDER
VENEZUELA,

Defendant.

 

 

ANALISA TORRES, District Judge:

The Court has reviewed the parties’ letters dated April 21, 22, and 27, 2021. ECF Nos. 26,
28-29. Accordingly, the procedures in Attachment A of the Court’s Individual Practices in Civil
Cases are WAIVED. The Court will issue an order with respect to Plaintiffs’ motion for default
judgment, ECF No. 23, in due course.

SO ORDERED.

Dated: May 27, 2021
New York, New York

On-

ANALISA TORRES
United States District Judge

 
